Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 03/28/2022.
Claims 1, 5, 8, 12, 15 and 18 have been amended.
Claims 1-20 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 03/28/2022 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1-20 rejection under 35 USC § 101:
Applicant argues that “the claims are directed to providing unified ranking of search result items based on a user- configured ranking attributes (a boosting model) and listing-quality ranking attributes using a single ranker (e.g., ranking algorithm). The search result items include a first set of item listings that are promoted listings ranked based on user-configured ranking attributes and listing-quality attributes and a second set of listings that are organic listings ranked on the listing-quality attributes. Abstract. As such, the claims are not directed to a judicial exception (page 2/11)”.
Examiner disagrees.  Providing unified ranking of search result items based on a user- configured ranking attributes (a boosting model) and listing-quality ranking attributes using a single ranker (e.g., ranking algorithm). The search result items include a first set of item listings that are promoted listings ranked based on user-configured ranking attributes and listing-quality attributes and a second set of listings that are organic listings ranked on the listing-quality attributes are considered to be abstract because the concept is directed toward an example of organizing human activity such as a commercial  that includes advertising, marketing or sales activities (i.e. search result items include a first set of item listings that are promoted listings).   Thus, the claims are directed to an abstract idea.  
Therefore, the  claim rejection of claims 1-20 under  35 USC § 101 is maintained.
Applicant argues that “ The pending claims should be found to be patent-eligible under the Federal Circuit'sMcRO decision. InMcRO, the Federal Circuit evaluated the eligibility of claims directed to rules for automatically animating lip synchronization and facial expressions of 3D characters and found the claims eligible because "the incorporation of the claimed rules, not the use of the computer ...9 of 18 Application No. 16/828,796 Attorney Docket No.: 41038.331176/IP-P3494US1    Response Filed 3/28/2022Reply to Office Action of: 11/26/2021Similarly here, ranking is performed using a unified ranking engine, the item listing relative to the search result items, where an item listing is ranked based on listing-quality attributes of the item listing a boosted ranking based on the boost factor of the item listing. A ranking engine can refer to an implementation of a ranking algorithm used to rank item listings in an item listing platform. [0019]. There are several different types of ranking techniques that can be implemented in a ranking engine to order search result items on a search result page. Id. By way of example, a search system can store different types of items with different attributes (e.g., classifications, listing-quality rankings attributes) that are used in ranking the items. A classification for items can indicate that the item is a promoted listing or an organic listing (non- sponsored listing, not-promoted items). Id. Items classified as promoted listings (or sponsored listings) generally refer to items that are specifically identified to encourage presentation of the item as a search result item. Id. As such, this invention and the pending claims improve on the existing technological process ( page 3/11)”.
Examiner disagrees.  Although the instant claims require the use of a computer, it is this incorporation of a computer, not the claimed invention, that purportedly “improves the existing technological process” by allowing the automation of further tasks.   While the claims recite using one of a few possible rules to rank a search result within a search engine,  as indicated in claim 15 for instance , which recites  the abstract idea of: boosting an item in an item listing platforms (e.g., e-commerce websites) that support searching to help identify ranked item listings.  
This does not make the claim (s) are  eligible under the decision in McRO, which also involved claims involving rules,( i.e., it’s not the fact that  applied rules itself) that made McRO statutory, however those rules are used in the claims for a specific way of improving computer technology, and those specific features “allow for the improvement realized by the invention,” such claims are patentable under 35 USC §  101.  
Here, boosting an item in an item listing platforms (e.g., e-commerce websites) that support searching to help identify ranked item listings is NOT an improvement in the computer technology.    
Even-though, as shown previously and  in the rejection below, claims 1-20 recite the use of computer, but it does not comprise the improvement of the computer.  That is the additional element “computer, ranking engine”, is considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.
Claims 1-20 fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Additionally, neither the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.  
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., (A ranking engine can refer to an implementation of a ranking algorithm used to rank item listings in an item listing platform ) is an improvements made in the underlying business method) and not in the operations of any additional elements or technology.
Furthermore, None of the claims recite features of : There are several different types of ranking techniques that can be implemented in a ranking engine to order search result items on a search result page. Id. By way of example, a search system can store different types of items with different attributes (e.g., classifications, listing-quality rankings attributes) that are used in ranking the items. A classification for items can indicate that the item is a promoted listing or an organic listing (non- sponsored listing, not-promoted items). Id. Items classified as promoted listings (or sponsored listings) generally refer to items that are specifically identified to encourage presentation of the item as a search result item.   Applicant is reminded that Although claims are interpreted in light of the specification, limitations from the specification are not read into the claims In re Van Geuns, 26 USPQ2d 1057 (CA FC 1993). 
Therefore, the claimed features of claims 1, 8 and 15 are directed to an abstract idea and the claim rejection of claims 1-20 under  35 USC § 101 is maintained. 
Applicant argues that “the pending claims should be found eligible under the Federal Circuit's Enfish decision. Enfish implemented "self-referential" tables, where entries in a given table could refer to other entries in the same table, instead of referring to separate tables. Enfish LLC v. Microsoft Corporation, 822 F.3d 1327 (Fed. Cir. 2016). Enfish argued that this design improved data processing by speeding up the configuration process and the time it takes to search for data.  The Federal Circuit agreed, finding the claims were: directed to a specific improvement to the way computers operate, embodied in the self-referential table. . . . [T]he claims are not simply directed to any form of storing tabular data, but instead are specifically directed to a self-referential table for a computer database. . . . In sum, the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data inPage 10 of 18 Application No. 16/828,796 Attorney Docket No.: 41038.331176/IP-P3494US1Response Filed 3/28/2022Reply to Office Action of: 11/26/2021memory... . [T]he claims are directed to a specific implementation of a solution to a problem in the software arts. Accordingly, we find the claims at issue are not directed to an abstract idea. Id. at 1336, 1339 (page 4/11)”. 
Examiner disagrees. The Federal Circuit said that unlike the claims at issue in Alice, which the high court held covered only an age-old financial concept applied using a computer, Enfish's claims are patent-eligible because they are focused on improving the functioning of a computer, "not on economic or other tasks for which a computer is used in its ordinary capacity." The claimed invention was an improvement over existing databases because it increased flexibility, led to faster search times, and required less memory. Enfish's claims are directed to a "logical model" for a computer database that includes all the data on a single table, a format the patents describe as "self-referential," as opposed to a standard database model where each entry is in a separate table. Thus, under analysis step 2A it did not constitute an abstract idea. The identified improvements argued by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method) and not in the operations of any additional elements or technology.
In the instant application, the use of computer does not comprise the improvement of the computer itself.  That is the recitation of the additional element “computer, ranking engine”, are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.
Here the claim (s) 1-20,  fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Additionally, neither the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.  
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., (A ranking engine can refer to an implementation of a ranking algorithm used to rank item listings in an item listing platform ) is an improvements made in the underlying business method) and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1-20 under  35 USC § 101 is maintained.
Applicant argues that “claimed invention is also an implementation of a designed solution to a problem in the software arts because of how the invention utilizes a ranking configuration interface that is provided to receive an input for a user-configured ranking attribute. [0006]. For example, a seller may submit an item for listing on an item listing platform, and the seller can identify the item as a promoted listing (e.g., a user-selected promoted listing ad rate "ad rate"). Id. In addition, the search result items include a first set of item listings that are promoted listings ranked based on user-configured ranking attributes and listing-quality attributes and a second set of listings that are organic listings ranked on the listing-quality attributes. The specific implementation of a single ranker, the single ranker having a ranking algorithm of the unified ranking engine associated with a first set of item listings, that are promoted listings, based on user-configured ranking attributes and listing-quality attributes and a second set of listings that are organic listings ranked based on the listing-quality attributes parallels the improved way the self-referential tables by design operate in Enfish. Accordingly, the pending claims should be found to be directed to a specific implementation of a solution to finding recommended searches in the software arts, not an abstract idea (page 4/11)”.
Examiner disagrees. The Federal Circuit said that unlike the claims at issue in Alice, which the high court held covered only an age-old financial concept applied using a computer, Enfish's claims are patent-eligible because they are focused on improving the functioning of a computer, "not on economic or other tasks for which a computer is used in its ordinary capacity." The claimed invention was an improvement over existing databases because it increased flexibility, led to faster search times, and required less memory. Enfish's claims are directed to a "logical model" for a computer database that includes all the data on a single table, a format the patents describe as "self-referential," as opposed to a standard database model where each entry is in a separate table. Thus, under analysis step 2A it did not constitute an abstract idea. The identified improvements argued by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method) and not in the operations of any additional elements or technology.
In the Instant application, “the specific implementation of a single ranker, the single ranker having a ranking algorithm of the unified ranking engine associated with a first set of item listings, that are promoted listings, based on user-configured ranking attributes and listing-quality attributes and a second set of listings that are organic listings ranked based on the listing-quality attributes is NOT parallels the improved way the self-referential tables by design operate in Enfish. 
Accordingly, even-though,  the pending claims may be found to be directed to a specific implementation of a solution to finding recommended searches in the software arts. A solution to finding recommended searches in the software arts is NOT an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.  
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., (A ranking engine can refer to an implementation of a ranking algorithm used to rank item listings in an item listing platform ) is an improvements made in the underlying business method) and not in the operations of any additional elements or technology.
Therefore, the  claim rejection of claims 1-20 under  35 USC § 101 is maintained.
Applicant argues that “Claims 1-20 as presented herein include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the additional computer elements do not merely provide conventional computer functions but further add meaningful limits to practicing the invention. For example, claim 1 recites "accessing search result items associated with a single ranker, the single ranker having a ranking algorithm of the unified ranking engine associated with a first set of item listings, that are promoted listings, based on user-configured ranking attributes and listing-quality attributes and a second set of listings that are organic listings ranked based on the listing-quality attributes; and ranking, using the unified ranking engine, the item listing relative to the search result items, wherein the item listing [[has]] is ranked based on listing-quality attributes of the item listing and a boosted ranking based on the boost factor of the item listing. " The additional elements when viewed in combination amount to significantly more than the exception by meaningfully limiting the judicial exception. As such, the claims include "significantly more" that an abstract idea itself. Applicant respectfully requests withdrawal of the rejection of all pending claims under 35 U.S.C. § 101 (page 5/11)”.
Examiner disagrees. As stated previously and  in the rejection below, the recitation of the additional elements “computer, ranking engine”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., (accessing search result items associated with a single ranker, the single ranker having a ranking algorithm of the unified ranking engine associated with a first set of item listings, that are promoted listings, based on user-configured ranking attributes and listing-quality attributes and a second set of listings that are organic listings ....) is an improvements made in the underlying business method) and not in the operations of any additional elements or technology.
Therefore, the  claim rejection of claims 1-20 under  35 USC § 101 is maintained.
Applicant argues that “ an alternative approach for providing ranking of search result items that include both promoted listings and organic listings would improve computing operations for more efficiently and effectively identification and display of search result items (page 7/11)”.
Examiner disagrees.   Providing ranking of search result items that include both promoted listings and organic listings would improve computing operations for more efficiently and effectively identification and display of search result items, because it fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Additionally, neither the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.  
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., providing ranking of search result items that include both promoted listings and organic listings would improve computing operations for more efficiently and effectively identification and display of search result items) is an improvements made in the underlying business method) and not in the operations of any additional elements or technology. 
Therefore, the claim rejection of claims 1-20 under  35 USC § 101 is maintained.

With regard to claims 1, 8 and 15 rejection  under 35 USC § 103 (a):
Applicant argues that “ the combination of references fails to teach or suggest "ranking, using the unified ranking engine, the item listing relative to the search result items, wherein the item listing is ranked based on listing-quality attributes of the item listing a boosted ranking based on the boost factor."   The Office relies on Amit [0019] to teach "ranking the item listing relative to the search result items, wherein the item listing has a boosted ranking based on the boost factor." (noting that Amit discloses that a link may be boosted as a result of an advertiser...the link [isl placed higher in the rankings of the typehead search results or having the rank of the link increased by an amount commensurate to the fee). Nonetheless, simply having a link boosted based on a fee is not the same as (1) ranking [that] is performed using a single ranker of the unified ranking engine; (2) a first set of item listings, that are promoted listings, are ranked based on user-configured ranking attributes and listing-quality attributes; (3) a second set of listings, that are organic listings, are ranked based on the listing-quality attributes; and (4) an item listing that is ranked based on listing-quality attributes of the item listing a boosted ranking based on the boost factor of the item listing. Moreover, the Office concedes that Amit does not disclose a unified ranking engine ( Page 9/11)”. 18 
Examiner disagrees.  No where the Office Action stated that “having a link boosted based on a fee is the same as (1) ranking [that] is performed using a single ranker of the unified ranking engine; (2) a first set of item listings, that are promoted listings, are ranked based on user-configured ranking attributes and listing-quality attributes; (3) a second set of listings, that are organic listings, are ranked based on the listing-quality attributes; and (4) an item listing that is ranked based on listing-quality attributes of the item listing a boosted ranking based on the boost factor of the item listing”.
The Office Action has clearly cited and pointed out where each and every claimed limitation is taught by the cited references of Amit and Hancock. 
Thus, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller , 642 F.2d 413,208 USPQ871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ375 (Fed. Cir. 1986).
Accordingly, Amit’s reference was used  to address the limitations of: 
a user-configured ranking attribute for an item listing (see at least paragraphs 14-15, 22  (paragraph 15 (an advertiser may request a target object be boosted or increased, in a ranking of search results for type-ahead search results as the querying user generates the search terms) ;
 based on accessing the user-configured ranking attribute, assigning, a boost factor to the item listing, wherein the boost factor indicates a value that is used to rank the items listing relative to search result items (see at least abstract (advertisers may bid for particular objects to increase their ranking in the results list) paragraphs 19,23-2, 45-47 and 58 (paragraph 19 (A link may be "boosted" as a result of an advertiser, here MLB, paying a fee (i.e value) to the social networking system 100 to have the link, or any content item in the social networking system, placed higher in the rankings of the typeahead search results or having the rank of the link be increased by an amount commensurate to the fee); and
 ranking the item listing relative to the search result items, wherein the item listing has a boosted ranking based on the boost factor ( see at least paragraph 19 (A link may be "boosted" as a result of an advertiser, here MLB, paying a fee (i.e value) to the social networking system 100 to have the link, or any content item in the social networking system, placed higher in the rankings of the typeahead search results or having the rank of the link be increased by an amount commensurate to the fee);
a first set of item listings, that are promoted listings, based on user-configured ranking attributes and listing-quality attributes (see at least paragrpahs15, 19, 41-42 and 45; Paragraph 19 (A link may be "boosted" as a result of an advertiser, here MLB, paying a fee (i.e. value) to the social networking system 100 to have the link, or any content item in the social networking system, placed higher in the rankings of the typeahead search results or having the rank of the link be increased by an amount commensurate to the fee; Paragraph 45 (The search query analysis module 400 may identify the term "taco" being searched with the term "free" and define a separate targeting criteria for those users performing that search query, in one embodiment. In another embodiment, the search query analysis module 400 may analyze and track search queries being performed in the social networking system 100 to determine which phrases are being searched for more frequently. Continuing the example, an advertiser for a competitor of Taco Bell, such as Del Taco, may be interested in placing advertisements for popular searches involving tacos, such as "free taco." As a result, the search query analysis module 400 may recommend the popular search query to the advertiser for Del Taco for bidding on targeting criteria that uses the search query based on the analysis. Popular search queries, as determined by the search query analysis module 400, may be presented to advertisers through an advertiser interface module 102, for example;
Hancock’s reference was used to address  the limitations  of:
 a second set of item listings not associated with user-configured ranking attributes (see at least paragraphs 17 and 118 (paragraph 17 (Paid Search Results often appear in Search Results under the phrase "Sponsored Results," where they are typically displayed above Organic  Search Results); 
accessing search result items associated with a single ranker, the single ranker having a ranking algorithm of the unified ranking engine associated, using a unified ranking engine  (see at least paragraphs 17 and 118 (paragraph 17 (Paid Search Results often appear in Search Results (i.e. a single ranker having a ranking algorithm) under the phrase “Sponsored Results,” where they are typically displayed above Organic Search Results. An advertising product and system closely related and similar to Paid Search may use a system similar to Paid Search Results for purposes of acquiring, storing, and displaying paid, bidded, or sponsored search advertising (“Paid Advertising”, and together with Paid Search Results, “Paid Search Results”);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the targeting objects to users based on searched items on an line system of Amit, the ability of using method and system of  Internet search as taught by Hancock, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing advertisers with a marketing system that target advertisements precisely in real time ) of the combination were predictable.

Furthermore, as per Applicant’s specification “Items classified as promoted listings (or sponsored listings) generally refer to items that are specifically identified to encouragePage 6 of 37 Nonprovisional Patent Application IP-P3494US1/41038.331176 presentation of the item as a search result item. Promoted listings allow sellers to gain extra visibility by paying an additional fee when listing an item on the item listing platform. The promoted listing may be promoted in that the promoted listing is advanced in rank, position, advertised, or made publicly available or visible in a ranked set of items. In this way, the promoted listing can be an item that is highlighted as a search result item to cause the sale of the item. Organic listings can refer to items are that are not promoted. Organic listings can be searched and identified in search result pages without any additional highlighting and promotion as a search result item (Paragraph  19)”. 
Accordingly, the teaching of Amit’s reference of at least  paragraph 19 (A link may be "boosted" as a result of an advertiser, here MLB, paying a fee (i.e value) to the social networking system 100 to have the link, or any content item in the social networking system, placed higher in the rankings of the typeahead search results or having the rank of the link be increased by an amount commensurate to the fee), is analogues art.
Thus, the claim rejection of  claims 1, 8 and 15, over the cited prior art of Amit in view of Hancock is maintained.
Applicant argues that “Hancock also fails to disclosure the above-recited feature of claim 1. Simply having sponsored search results and organic search results that appear together does not disclose "ranking, using the unified ranking engine, the item listing relative to the search result items, wherein the item listing is ranked based on listing-quality attributes of the item listing a boosted ranking based on the boost factor. " As such, the combination of references fail to teach or suggest the features of independent claim 1 (page 9/11)”.
Examiner disagrees.  Also, As per Applicant’s specification “ As discussed herein, the unified ranking engines addresses limitation with conventional ranking algorithms that separately rank promoted listings and organic listings (paragraph 26)”.  Thus, Hancock’s in at least paragraph 17 , teaches (Paid Search Results often appear in Search Results under the phrase “Sponsored Results,” where they are typically displayed above Organic Search Results. An advertising product and system closely related and similar to Paid Search may use a system similar to Paid Search Results for purposes of acquiring, storing, and displaying paid, bidded, or sponsored search advertising (“Paid Advertising”, and together with Paid Search Results, “Paid Search Results”)”.
Furthermore, Examiner notes that  unless a term is given a “clear definition” in the specification (MPEP § 2111.01), the examiner is obligated to give claims their broadest reasonable interpretation, in light of the specification, and consistent with the interpretation that those skilled in the art would reach (MPEP § 2111).  An inventor may define specific terms used to describe invention, but must do so “with reasonable clarity, deliberateness, and precision” (MPEP § 2111.01.III).  A “clear definition” must establish the metes and bounds of the terms.  A clear definition must unambiguously establish what is and what is not included.  A clear definition is indicated by a section labeled definitions, or by the use of phrases such as “by singular unified search engine we mean”; “singular unified search engine is defined as”; or “singular unified search engine includes, … but does not include …”.  An example does not constitute a “clear definition” beyond the scope of the example.    The instant application contains no such clear definition for the phrase “singular unified search engine”.  In the instant case, the examiner is required to give the term “singular unified search engine” its broadest reasonable interpretation, which the examiner judges to be any search engine that ranks two listing of list (i.e. promoted and organic list).  That is taught as indicated by the cited prior art.
 Therefore, the claim rejection of claims 1, 8 and 15 under 35 USC § 103 (a), over Amit in view Of Hancock is maintained.
With regard to claims 9 and 16 rejection under 35 USC § 112 second paragraph, Applicant’s arguments are considered.  therefore, the claim rejection of claims 9 and 16 under  35 USC § 112 second paragraph is withdrawn.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 15-20 are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim15 recites the abstract idea of: boosting an item in an item listing platforms (e.g., e-commerce websites) that support searching to help identify ranked item listings. As best understood by the Examiner, the limitations that set forth this abstract idea are: "accessing a user configured ranking attribute ...”; “assigning, using ranking engine, a boost factor ...”; “ranking the item listing relative to the search result items...”;” accessing search result items associated with a single ranker, the single ranker having....”; .   Such limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities.
Step 2AProng 2: The additional elements “computer, ranking engine”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (computer, ranking engine) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 16-20 do not add significantly more. 
The dependent claims 16-20 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 1-7 and 8-14 suffer from substantially the same deficiencies as outlined with respect to claims 15-20 and are also rejected accordingly.  Therefore, the claims 1-20 are not  statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12-20  are rejected under 35 U.S.C. 103(a) as being unpatentable over Amit, US Pub No: 2014/0172563 A1 in view of Hancock, US Pub No: 2007/0244872 A1. 

Claims 1, 8 and 15:
Amit  discloses:
accessing a user-configured ranking attribute for an item listing (see at least paragraphs 14-15, 22  (paragraph 15 (an advertiser may request a target object be boosted or increased, in a ranking of search results for type-ahead search results as the querying user generates the search terms) ;
 based on accessing the user-configured ranking attribute, assigning, a boost factor to the item listing, wherein the boost factor indicates a value that is used to rank the items listing relative to search result items (see at least abstract (advertisers may bid for particular objects to increase their ranking in the results list) paragraphs 19,23-2, 45-47 and 58 (paragraph 19 (A link may be "boosted" as a result of an advertiser, here MLB, paying a fee (i.e value) to the social networking system 100 to have the link, or any content item in the social networking system, placed higher in the rankings of the typeahead search results or having the rank of the link be increased by an amount commensurate to the fee); and
 ranking the item listing relative to the search result items, wherein the item listing has a boosted ranking based on the boost factor ( see at least paragraph 19 (A link may be "boosted" as a result of an advertiser, here MLB, paying a fee (i.e value) to the social networking system 100 to have the link, or any content item in the social networking system, placed higher in the rankings of the typeahead search results or having the rank of the link be increased by an amount commensurate to the fee);
accessing search result items associated with a single ranker, the single ranker having a ranking algorithm of the unified ranking engine associated with a first set of item listings, that are promoted listings, based on user-configured ranking attributes and listing-quality attributes (see at least paragrpahs15, 19, 41-42 and 45; Paragraph 19 (A link may be "boosted" as a result of an advertiser, here MLB, paying a fee (i.e. value) to the social networking system 100 to have the link, or any content item in the social networking system, placed higher in the rankings of the typeahead search results or having the rank of the link be increased by an amount commensurate to the fee; Paragraph 45 (The search query analysis module 400 may identify the term "taco" being searched with the term "free" and define a separate targeting criteria for those users performing that search query, in one embodiment. In another embodiment, the search query analysis module 400 may analyze and track search queries being performed in the social networking system 100 to determine which phrases are being searched for more frequently. Continuing the example, an advertiser for a competitor of Taco Bell, such as Del Taco, may be interested in placing advertisements for popular searches involving tacos, such as "free taco." As a result, the search query analysis module 400 may recommend the popular search query to the advertiser for Del Taco for bidding on targeting criteria that uses the search query based on the analysis. Popular search queries, as determined by the search query analysis module 400, may be presented to advertisers through an advertiser interface module 102, for example;
    	Amit does not specifically disclose, but Hancock however discloses:
a second set of item listings not associated with user-configured ranking attributes (see at least paragraphs 17 and 118 (paragraph 17 (Paid Search Results often appear in Search Results under the phrase "Sponsored Results," where they are typically displayed above Organic  Search Results); 
accessing search result items associated with a single ranker, the single ranker having a ranking algorithm of the unified ranking engine associated, using a unified ranking engine  (see at least paragraphs 17 and 118 (paragraph 17 (Paid Search Results often appear in Search Results (i.e. a single ranker having a ranking algorithm) under the phrase “Sponsored Results,” where they are typically displayed above Organic Search Results. An advertising product and system closely related and similar to Paid Search may use a system similar to Paid Search Results for purposes of acquiring, storing, and displaying paid, bidded, or sponsored search advertising (“Paid Advertising”, and together with Paid Search Results, “Paid Search Results”);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the targeting objects to users based on searched items on an line system of Amit, the ability of using method and system of  Internet search as taught by Hancock, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing aadvertisers with a marketing system that target advertisements precisely in real time ) of the combination were predictable.

Claims 2, 9 and 16:
The combination of Amit/ Hancock discloses the limitations as shown above. 
Amit further discloses:
wherein the user-configured ranking is a promoted-listing ad rate, wherein the first set of item listings are promoted listings associated with promoted-listing ad rates (see at least paragraphs 14 and  46 (paragraph 46 (an advertiser for Pepsi bids on an advertisement to be placed whenever a soda product appears as a search result, the search results analysis module 402 may determine whether search results include a soda product, thus satisfying the targeting criteria for the Pepsi advertisement); 
Amit does not specifically disclose, but Hancock however discloses:
the second set of item listings are organic listings associated with no ad rate (see at least paragraphs 17 and 118 (paragraph 17 (Paid Search Results often appear in Search Results under the phrase "Sponsored Results," where they are typically displayed above Organic  Search Results); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the targeting objects to users based on searched items on an line system of Amit, the ability of using method and system of  Internet search as taught by Hancock, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing advertisers with a marketing system that target advertisements precisely in real time ) of the combination were predictable.

Claims 3, 10 and 17:
The combination of Amit/ Hancock discloses the limitations as shown above. 
Amit further discloses:
wherein the user-configured ranking attribute is received as part of a seller listing interface for listing an item associated with the item listing for sale on an item listing platform (see at least paragraph 32 (an e-commerce website that primarily sells luxury shoes at bargain prices may recognize a user of a social networking system 100 through social plug-ins that enable the e-commerce website to identify the user of the social networking system) ;

Claims 5, 12 and 18:
The combination of Amit/ Hancock discloses the limitations as shown above. 
Amit further discloses:
wherein the boost factor and the listing-quality attributes are parameters in a machine learning ranking model, wherein the unified ranking engine is optimizable for the boost factor or the listing-quality attributes (see at least paragraphs 15, 18-19, 41-42  and 45;  Paragraph 15 (an advertiser may request a target object be boosted, or increased, in a ranking of search results for type-ahead search results as the querying user generates the search terms. In a further embodiment, a search ad buy user interface, or user interface element, may be presented as an advertisement within the search results to enable an advertiser to bid on a search query, search terms, and/or search results for use as targeting criteria in an advertisement. An option may be provided to a viewer of search query results to buy an ad that would be seen by other users who performed the same search query, received a targeted search result, or based on targeting criteria as determined by the viewer bidding on the ad.  Machine  learning and regression analysis may be used in selecting advertisements for placement in conjunction with search results, in one embodiment); and paragraph 18 (the ad targeting module 108 includes a search ad selection module 124, an ad placement module 126, a user feedback module 128, and a  machine learning module 130. Using these modules, the ad targeting module 108 may communicate with a real time search engine 110 that is used by users of the social networking system 100 to search for content items in the social networking system 100, including but not limited to content posts made by connected users in the social networking system 100, pages, groups, and other entities connected to viewing users in the social networking system 100, as well as pages, groups, users, events, applications, topics, interests, entities and other nodes on the social networking system 100 that may or may not be connected to the viewing user generating the search);
Amit does not specifically disclose, but Hancock however discloses:
a single ranker of the unified ranking engine (see at least paragraphs 17 and 118 (paragraph 17 (Paid Search Results often appear in Search Results under the phrase "Sponsored Results," where they are typically displayed above Organic  Search Results); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the targeting objects to users based on searched items on an line system of Amit, the ability of using method and system of  Internet search as taught by Hancock, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing advertisers with a marketing system that target advertisements precisely in real time ) of the combination were predictable.

 	Claims 6, 13 and 19:
The combination of Amit/ Hancock discloses the limitations as shown above. 
Amit further discloses:
The method of claim 15, wherein the search result items further include a first set of item listings including the item listing associated with user-configured ranking attributes, wherein the first set of item listings have boosted rankings based on their corresponding boost factors ( see at least paragraphs 14 and  46 (paragraph 46 (an advertiser for Pepsi bids on an advertisement to be placed whenever a soda product appears as a search result, the search results analysis module 402 may determine whether search results include a soda product, thus satisfying the targeting criteria for the Pepsi advertisement); 
Amit does not specifically disclose, but Hancock however discloses:
a second set of item listings not associated with user-configured ranking attributes (see at least paragraphs 17 and 118 (paragraph 17 (Paid Search Results often appear in Search Results under the phrase "Sponsored Results," where they are typically displayed above Organic  Search Results); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the targeting objects to users based on searched items on an line system of Amit, the ability of using method and system of  Internet search as taught by Hancock, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing advertisers with a marketing system that target advertisements precisely in real time ) of the combination were predictable.

Claims 7, 14 and 20:
The combination of Amit/ Hancock discloses the limitations as shown above. 
Amit further discloses:
The method of claim 19, wherein ranking the search result items using boost factors removes duplicates in the ranked search result items, wherein the item listing is identified exclusively as a promoted listing (see at least paragraph 14 (The application server obtains the advertisement result and the search result of the products and conducts calculation. For example, products already included in the advertisement result (advertised products) are filtered from the search result of the products. The calculated results are merged  and adjusted for rankings. A page is rendered and returned to the browser to display to the user that submits the search request);


Claims 4 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Amit, US Pub No: 2014/0172563 A1 in view of Hancock, US Pub No: 2007/0244872 A1 in view of Shen, US Pub No: 2015/0278341 A1. 

Claims 4 and 11:
The combination of Amit/ Hancock discloses the limitations as shown above. 
Amit further discloses:
wherein the boost factor is a parameter in a machine learning ranking model that increases rankings of promoted listing items based on corresponding values of the boost factor  (see at least paragraphs 15 and 18 (paragraph 15 (Machine learning and regression analysis may be used in selecting advertisements for placement in conjunction with search results);
Amit does not specifically disclose, but Shen however discloses:
 wherein generating the machine learning model is based on offline simulation of ranking of search result items associated with training data  (see at least paragraphs 39, 44 and 48 (paragraph 39  (The advertised products and their corresponding bids are entered into an off-line search processing system 706 to be combined with existing off-line processing data. For example, the advertised products with normal placement status in the set of searched products are labeled and their corresponding advertisement creation and biddings are recorded. The data objects combined by the off-line search processing system 706 are entered into the set of total products to be searched by a search engine 708. If the search engine 708 finds the advertised products, the advertised products have the preset label;
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the targeting objects to users based on searched items on an line system of Amit/Hancock, the ability of Data search processing as taught by Shen, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing advertisers with a marketing system that target advertisements precisely in real time ) of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Wen, US Pub No: 2011/0179021 A1, teaches Dynamic keyword suggestion and image-search re-ranking.
Aravamudan, US Pub No: 2016/0140126 A1, teaches selecting and presenting control based on dynamically identifying micro genes associated with content.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is files within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX Months from the mailing date of this final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon-Thursday 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wassem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/
Primary Examiner, Art Unit 3682